Interview Summary (cont.)
Applicant’s arguments of 6/02/2022 were discussed as noted herein.

 
Response to Arguments
It is asserted, that in the Office Action, Claims 9 and 17-20 are rejected under 35 U.S.C. §112(b) as allegedly indefinite. Specifically, the Patent Office alleges that the "broad" recitation of administering 30.34 to 100.19 pg/ml cholesterol to an infant having an age up to 2 months and administering 14 to 114.26 pg/ml cholesterol to an infant having an age of 2 months to 4 months and the "narrower" recitation that the synthetic nutritional composition administered to the infant having an age up to 2 months comprises 13 to 86 pg/ml more of the cholesterol than the synthetic nutritional composition administered to the infant having an age from 2 months to 4 months render the claims unclear. See Office Action, pages 3-4. 
In response, without acquiescing to the merits of the rejection and solely to advance prosecution of this application, Applicant has amended the present claims to move the alleged "narrower" recitation to a new dependent claim, as suggested by the Examiner during the interview. 
For at least the reasons set forth above, the present claims fully comply with the requirements of 35 U.S.C. §112(b). Accordingly, the indefiniteness rejections of the present claims should be reconsidered and withdrawn. 




In response, said proposed amendments will overcome the 112(b) rejection of claim 9, however, placing said limitation in a new claim sets forth a similar 112(b) rejection, as any claim depending on the independent claim requires the particulars thereof.

It is asserted, that In the Office Action, Claims 9, 11, 14 and 17-21 are rejected under 35 U.S.C. §103 as obvious over "Effect of the cholesterol content of a formula on the lipid composition of plasma lipoproteins and red blood cell membranes in early infancy," Am J Clin Nutr 1996 to Katoku ("Katoku"). Claims 11 and 14 are rejected under 35 U.S.C. §103 as obvious over Katoku in view of JP 4868646 to Akira ("Akira"). In view of the amendments and/or for at least the reasons set forth below, Applicant respectfully submits that the cited references are deficient with respect to the present claims. 
Amended independent Claim 9 recites, in part, a method for providing an optimum amount of cholesterol to an infant, the method comprising: (i) administering a synthetic nutritional composition to an infant having an age up to 2 months, the synthetic nutritional composition administered to the infant having an age up to 2 months not comprising any phospholipids; and (ii) administering a synthetic nutritional composition to an infant having an age of 2 months to 4 months, the synthetic nutritional composition administered to the infant having an age of 2 months to 4 months not comprising any phospholipids, the method preventing a condition associated with a non-optimal cholesterol level, and the condition is selected from the group consisting of hypercholesterolemia, a condition associated with hypercholesterolemia, a non-optimal cognitive development; and/or the method ensuring an optimum cholesterol level both less than 6 months after administration and more than 6 months after administration. 
In contrast to the claimed invention, Katoku and Akira alone or in combination fail to render obvious the present claims. For example, as admitted by the Patent Office, the primary reference Katoku does not teach the synthetic nutritional composition is administered to the infant in an effective amount to prevent hypercholesterolemia and a condition associated therewith and/or a 
non-optimal cognitive development; and/or ensure optimum cholesterol levels both less than 6 months after administration and more than 6 months after administration, as required by the present claims. See Office Action, page 7. 
The Patent Office alleges that the secondary reference Akira teaches hypercholesterolemia and conditions associated therewith. However, as asserted by the Patent Office, Akira allegedly teaches the treatment of infants during any time period of infancy by adding mevalonolactone, mevalonic acid or mevalonic acid derivatives to an infant formula beverage. See Office Action, page 7. 
Even if Akira teaches that its infant formula beverage can treat hypercholesterolemia and conditions associated therewith, there is no teaching in Akira or Katoku whatsoever that suggests the formula of Katoku can treat hypercholesterolemia and conditions associated therewith. Thus, the skilled artisan would not have somehow modified Katoku with Akira to arrive at the present  claims. 


Applicant respectfully submits that the Patent Office apparently used Applicant's claimed invention as a guide to select certain elements and ignore other elements and then combine those selected elements to arrive at the claimed invention. However, this approach does not, per se, provide a basis for rejecting the claims as obvious under 35 U.S.C. § 103 (In re NTP, Inc., 654 F. 3d 1279, 1279 (Fed. Cir. 2011) (citations omitted): 
Care must be taken to avoid hindsight reconstruction by using "the patent in suit as a guide through the maze of prior art references, combining the right references in the right way so as to achieve the result of the claims in suit." 
Moreover, the teachings of a cited reference must be taken as whole, rather than by mere identification of individual out-of-context elements of a claim: It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art. 
Application of Hermann Wesslau, 353 F.2d. 238, 241 (CCPA 1965). In Wesslau, the court reversed a finding of obviousness based upon the identification of two components of an invention in separate references coupled with an assertion that it would have been obvious to combine that art to arrive at the claimed invention. 
 	The fallacy of this reasoning is that no one of the references suggests such a substitution, quite apart from the result which would be obtained thereby. Such piecemeal reconstruction of the prior art patents in the light of appellant's disclosure is contrary to the requirements of 35 US.C. § 103. Id., citing In re Rothermel, 276 F.2d 393 (emphasis added). 
Moreover, conclusory statements that lack a factual basis cannot support an obviousness rejection. Such rejections must rest on a factual basis, and these facts must be interpreted without hindsight reconstruction of the claimed invention from the prior art and without resort to speculation, unfounded assumptions or hindsight driven review using Applicant's disclosure as a guide to supply deficiencies in that factual basis. In re GPAC Inc., 57 F. 3d 1573, 1582 (Fed. Cir. 1995), citing In re Warner, 379 F.2d 1011, 1017 (CCPA 1967), cert. denied, 389 U.S. 1057, 88 (1968). 
Applicant respectfully submits that the obviousness rejections are based on improper combinations and modifications of the cited references. 
In response, the proposed claim amendments have not been entered, therefore arguments toward them are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793